DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
Claims 1-34 are pending; claims 1-14 and 27-34 have been withdrawn; and claims 15-26 are currently under consideration for patentability.

Election/Restrictions
Applicant’s election without traverse of Invention II (claims 15-26) in the reply filed on 10 November 2021 is acknowledged.

Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 10 October 2019 has been acknowledged and considered by the Examiner. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 15, 16, and 20-26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Palermo et al. (US 2008/0208287 A1) in view of Huston et al. (US 2006/0178703 A1). 
Regarding claim 15, Palermo describes a method for treating a neuro-degenerative disorder in a patient ([0006]: “method for the treatment of neurological disorders;” [0079]: “the term ‘neurological disorder’ refers to…neurodegenerative disorders…”), the method comprising
positioning a contact surface of a housing in contact with an outer skin surface of a neck of the patient ([0010], [0099]; figures 3C-3E show electrodes in contact with a patient’s neck), wherein the housing comprises an energy source (figures 3C-3E, the stimulation is provided via electrodes)
transmitting, via the contact surface, an electric current transcutaneously and non-invasively through the outer skin surface of the neck of the patient to generate an electrical impulse at or near a selected nerve within the patient ([0073], [0099])
modulating the electric current such that the electrical impulse comprises bursts of pulses (figures 2F-2H) with each of the bursts comprising a frequency from about 5 Hz to about 100 Hz ([0021]: “…wherein the individual electrical pulses are generated at a frequency of between 4 Hz and 200 Hz to selectively generate the relative selective production [of] neurotransmitters and modulators…” ) and with each of the pulses comprising a duration from about 50 microseconds to about 1000 microseconds ([0102] describes a pulse duration between 30 microseconds and 400 microseconds; claim 86 describes pulse durations between 0.5 microseconds and 10 minutes) to inhibit an inflammation and thereby treat the neurodegenerative disorder ([0079] describes that the neurological disorder to be treated refers to inflammation and inflammatory myopathies, [0086] describes wherein treatment includes “preventing, ameliorating, suppressing, or alleviating” a symptom of the neurological disorder; the Examiner respectfully submits that 
Regarding claim 15, Palermo does not explicitly disclose wherein the electrical impulse is sufficient to increase an activity of an anti-inflammatory cytokine in the patient.  However, Huston also describes a method for treating inflammatory disorders such as Alzheimer’s Disease ([0067] - [0068]), including using an electrical impulse that is sufficient to increase an activity of an anti-inflammatory cytokine in the patient (Abstract, [0005], [0010]; please see Examples 1 and 2 as described in [0081] - [0087]).  As Huston is also directed towards treating a neurodegenerative disorder in a patient and is in a similar field of endeavor, the Examiner respectfully submits that it would have been obvious to a person having ordinary skill in the art at the time the invention was made to incorporate the property of increasing the activity of an anti-inflammatory cytokine, as suggested by Huston, when using the method described by Palermo, as doing so advantageously allows the patient to have a more robust anti-inflammatory response and thereby better alleviate the symptoms of the disorder.
Regarding claim 16, Palermo further describes wherein the electrical impulse is sufficient to stimulate a nerve fiber ([0073] - [0074]), and Huston further describes wherein the electrical impulse is sufficient to stimulate a nerve fiber that controls or mediates an activity of a neurotrophic factor ([001 7], stimulation of the vagus nerve, which is known to control or mediate activity of neurotrophic factors). Specifically regarding the limitation of “control or mediate activity of a neurotrophic factor,” the Examiner respectfully submits that this is a property of the nerve fiber being stimulated.  The claim does not recite any active, positive step for the controlling or mediating of the 
Regarding claim 20, Palermo further describes wherein the neurodegenerative disorder is Parkinson’s Disease or multiple sclerosis ([0079]), and Huston further describes wherein the neurodegenerative disorder is Alzheimer’s Disease or multiple sclerosis ([0067]). 
Regarding claim 21, Huston further describes wherein the selected nerve is a vagus nerve ([0017]). 
Regarding claim 22, Huston further describes wherein the selected nerve is a right branch of the vagus nerve ([0019], [0023]). 
Regarding claim 23, Huston further describes wherein the electrical impulse is sufficient to inhibit a release of a pro-inflammatory cytokine ([0003], [0010]).
Regarding claim 24, Huston further describes wherein the pro-inflammatory cytokine is tumor necrosis factor alpha ([0003], [0010]).
Regarding claim 25, Huston further describes wherein the selected nerve is at least approximately 1-2 cm below an outer skin surface of the patient ([0017], the vagus nerve in the neck region). 
Regarding claim 26, Palermo further describes wherein the electric current is modulated such that the patient has decreased measurable pain ([0012]: “the patient's . 

Claims 17-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Palermo in view of Huston, further in view of Lozano (US 2007/0067002 A1). 
Regarding claim 17, Palermo in view of Huston suggests the method of claim 16.  Neither Palermo nor Huston explicitly disclose wherein the neurotrophic factor is a member of a transforming growth factor beta superfamily of neurotrophic factors.  However, Lozano also describes a method for treating a neurodegenerative disorder in a patient ([0007]), including the use of an electrical impulse sufficient to stimulate nerve fibers that control or mediate activity of a neurotrophic factor ([0007], [0014] - [0015]), wherein the neurotrophic factor is a member of a transforming growth factor beta superfamily of neurotrophic factors ([0014]).  As Lozano is also directed towards a method for treating a neurodegenerative disorder and is in a similar field of endeavor, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to incorporate targeting a member of the TGF-beta superfamily of neurotrophic factors, as described by Lozano, when using the method described by Palermo and Huston, as doing so advantageously allows the resulting method to target those elements known to have an effect on neurological disorders.
Regarding claim 18, Lozano further describes wherein the neurotrophic factor is a member of a nerve growth factor superfamily ([0014]).
Regarding claim 19, Lozano further describes wherein the neurotrophic factor is a member of a same family as a brain-derived neurotrophic factor ([0007]).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


The Examiner respectfully directs Applicant to the following table, which summarizes the double patenting rejections described below.  Although not exhaustive, a brief matching of the pending clams to the claims of U.S. Application No. 16/388,392, U.S. Patent No. 10,265,523 B2, and U.S. Patent No. 8,868,177 B2 is provided. 
Application 16/598,127
U.S. Application No. 16/388,392
U.S. Patent No. 10,265,523 B2
U.S. Patent No.  8,868,177 B2
15
16, 18, 20, 27, 28
1
1, 2, 4, 26
16
21
2
5
17
22
3
6
18
23
4
7
19

5
8
20
17
6
9
21
26
7
10
22

8
11
23
24
9
12
24
25
10
13
25

11
20
26

12



Claims 15-18, 20, 21, 23, and 24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-18 and 20-28 of 16/388,392.  Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims recite methods for treating disorders including applying energy transcutaneously through the skin of a patient such that an electrical impulse is generated at or near a target nerve of the patient, wherein the electrical impulse inhibits inflammation and increases the activity of an anti-inflammatory cytokine in order to treat the disorder.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 19 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16, 18, 20, 27, and 28 of copending Application No. 16/388,392 in view of Lozano.  Regarding claim 19, although the ‘392 application does not explicitly recite wherein the neurotrophic factor is a member of a same family as at least one of a nerve growth factor, a glial-cell-line-derived neurotrophic factor, a brain-derived neurotrophic factor, or a mesencephalic astrocyte-derived neurotrophic factor, Lozano discloses this limitation ([0007], brain-derived neurotrophic factor).  It would have been obvious to a person having ordinary skill in the art to incorporate targeting BDNF, as described by Lozano, when using the method recited by the ‘392 application, as doing so advantageously allows the resulting method to target those elements known to have an effect on neurological disorders.  
This is a provisional nonstatutory double patenting rejection.

Claims 22 and 25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16, 18, 20, 27, and 28 of copending Application No. 16/388,392 in view of Huston.  Regarding claims 22 and 25, although the ‘392 application does not explicitly recite wherein the selected nerve is a right branch of the vagus nerve or wherein the selected nerve is at least approximately 1-2 cm below an outer skin surface of the patient, Huston describes these limitations ([0017], [0019], [0023]).  It would have been obvious to a person having ordinary skill in the art to incorporate stimulating the right branch of the vagus nerve and targeting a nerve which is at least approximately 1-2 cm below the outer skin surface of the patient, as described by Huston, when using the method recited by the ‘392 application, as doing so advantageously allows the resulting method to target those elements known to have an effect on neurological disorders.  
This is a provisional nonstatutory double patenting rejection.

Claim 26 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16, 18, 20, 27, and 28 of copending Application No. 16/388,392 in view of Palermo.  Regarding claim 26, although the ‘392 application does not explicitly recite wherein the electric current is modulated such that the patient has decreased measurable pain, Palermo describes this limitation ([0012]).  It would have been obvious to a person having ordinary skill in the art to incorporate decreasing a patient’s pain, as described by Palermo, when using the method recited by the ‘392 application, as doing so advantageously allows the resulting method to provide a more comfortable and healing patient experience.  


Claims 15-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,265,523 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims recite methods for treating disorders including applying energy transcutaneously through the skin of a patient such that an electrical impulse is generated at or near a target nerve of the patient, wherein the electrical impulse inhibits inflammation and increases the activity of an anti-inflammatory cytokine in order to treat the disorder.

Claims 15-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-13, 20, and 26 of U.S. Patent No. 8,868,177 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims recite methods for treating disorders including applying energy transcutaneously through the skin of a patient such that an electrical impulse is generated at or near a target nerve of the patient, wherein the electrical impulse inhibits inflammation and increases the activity of an anti-inflammatory cytokine in order to treat the disorder.

Claim 26 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, and 26 of U.S. Patent No. 8,868,177 B2 in view of Palermo.  Regarding claim 26, although the ‘177 patent does not explicitly recite .  

Statement on Communication via Internet
Communications via Internet e-mail are at the discretion of the applicant.  Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.  Where a written authorization is given by the applicant, communications via Internet e-mail, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used.  USPTO employees are NOT permitted to initiate communications with applicants via Internet e-mail unless there is a written authorization of record in the patent application by the applicant.  The following is a sample authorization form which may be used by applicant:
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Please refer to MPEP 502.03 for guidance on Communications via Internet. 

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Ankit D. Tejani, whose telephone number is 571-272-5140.  The Examiner may normally be reached on Monday through Friday, 8:30AM through 5:00PM EST.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the Examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno, can be reached by telephone at 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

/Ankit D Tejani/
Primary Examiner, Art Unit 3792